Citation Nr: 0601170	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  97-01 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
visual disorder.

2.  Entitlement to an increased disability rating for 
residuals of shell fragment wounds and frostbite of the right 
hand, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to April 
1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision of the 
Louisville, Kentucky Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).

The Board of Veterans' Appeals (Board) denied the benefits 
sought on appeal in a June 1998 decision.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court), and the Court vacated the 
decision in December 1998.  In July 1999, the Board denied 
the veteran's claim to reopen a claim for service connection 
for a visual disorder, and remanded the claim for an 
increased rating for right hand disorders to the RO.  In June 
2001, the Court vacated the July 1999 Board decision.  In 
December 2001, the Board denied reopening of a claim for 
service connection for a visual disorder.  In April 2003, the 
Court vacated the December 2001 Board decision.  In October 
2003, the Board remanded the claim to reopen a claim for 
service connection for a visual disorder to the RO.  In May 
2004, the Board remanded to the RO the visual disorder 
reopening claim and the right hand rating claim.

The RO has developed additional evidence with respect to the 
claims on appeal, and has returned the case to the Board.


FINDINGS OF FACT

1.  The veteran did not file a notice of disagreement with an 
August 1955 rating that denied service connection for 
defective vision.

2.  Medical examination reports and opinions received since 
1955 address the likely etiology of current eye disorders.

3.  The veteran did not have disease or injury of the eyes 
during service.

4.  Current refractive error of the eyes is not attributable 
to any disease or injury during service.

5.  Current meibomian gland dysfunction, cataracts, and 
hypertensive retinopathy were diagnosed many years after 
service.

6.  The residuals of shell fragment wounds on the veteran's 
right hand are three small, nontender scars that do not limit 
motion or other function of the hand or fingers.

7.  Frostbite of the veteran's right hand is manifested by 
residual pain, numbness, and mild limitation of motion of the 
fingers.


CONCLUSIONS OF LAW

1.  The August 1955 rating decision denying service 
connection for defective vision is a final decision.  
38 U.S.C.A. § 7105 (West 2002).

2.  Medical evidence received since 1955 is new and material; 
the claim for service connection for a visual disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 
38 C.F.R. § 3.156 (2001).

3.  No visual disorder was incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).

4.  The criteria for a disability rating in excess of 10 
percent for shell fragment wounds and frostbite are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7805, 7806 (2002); 38 C.F.R. 
§§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 4.104, 4.118, 
Diagnostic Codes 7122, 7805, 7806 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In this case, the Board finds that VA has fulfilled its 
duties under the VCAA.  Written notice provided in July 2004 
fulfills the requirements under the VCAA to notify the 
veteran regarding the development of relevant evidence, 
including the requirement to notify the veteran to submit all 
pertinent evidence in his possession.  VA has conducted all 
appropriate development of evidence relevant to this case, 
and has secured all available pertinent evidence.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

In this case, VA issued the July 2004 VCAA letter after the 
initial adverse rating decision of October 1995.  VA followed 
proper procedures, however, in subsequent actions.  The 
Board's May 2004 remand included instructions to provide 
notice that met VCAA requirements, and the notice that the RO 
sent in July 2004 fulfilled those requirements.  The veteran 
has had a meaningful opportunity to participate in the 
processing of his claim.  To the extent that VA has failed to 
fulfill any duty to notify and assist the veteran, the Board 
finds such error to be harmless error that would not 
reasonably affect the outcome of the case.

Request to Reopen Claim

A rating decision becomes final when a claimant does not file 
a notice of disagreement (NOD) within one year after a 
decision is issued.  38 U.S.C.A. § 7105.  The veteran filed a 
claim for service connection for defective eyesight in May 
1955.  In a August 1955 rating decision, the RO denied 
service connection for defective vision.  The veteran did not 
file an NOD with that rating decision.  Therefore, that 
decision became final.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  
The United States Court of Appeals for Veterans Claims 
(Court) has ruled that, if the Board determines that new and 
material evidence has been submitted, the case must be 
reopened and evaluated in light of all of the evidence, both 
new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The regulation defining new and material evidence, 38 C.F.R. 
§ 3.156, was revised in 2001.  The revised regulation applies 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 et seq. 
(2001).  The veteran submitted a claim to reopen the claim 
for service connection for a visual disorder in March 1995.  
Therefore, the veteran's claim to reopen the claim is 
governed by the earlier version of the regulation, that was 
in effect prior to the 2001 revision.

Under the earlier version of 38 C.F.R. § 3.156, new and 
evidence means evidence, not previously submitted to agency 
decision makers, which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself, or in 
connection with previously assembled evidence, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The most recent final disallowance of the veteran's 
eye disorder claim was the August 1955 rating decision.  The 
Board will consider whether new and material evidence has 
been submitted since that decision.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Refractive error of the eye is not considered a disease or 
injury for purposes of entitlement to VA disability 
compensation.  38 C.F.R. § 3.303(c).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

The evidence that was associated with the veteran's claim 
file at the time of the August 1955 rating decision included 
service medical records and the report of a June 1955 VA 
medical examination of the veteran.  During service, the 
veteran's vision was measured as 20/20 bilaterally on his 
December 1950 service entrance examination.  Outpatient 
treatment notes from August 1953, January 1954, and February 
1954 reflect that the veteran sought treatment for blurred 
vision.  He was referred to an eye clinic, where his vision 
was measured as 20/20 bilaterally.  It was noted that he did 
not keep appointments for refraction.  On his separation 
examination in April 1955, his vision was measured as 20/30 
bilaterally.

On VA examination in June 1955, the veteran reported that 
during service he had needed glasses, but had not received 
them.  He stated that he seen an eye doctor since separation 
from service, and had obtained glasses.  He reported that he 
was not able to wear the glasses because they gave him a 
headache.  The examiner found that the veteran's eyes were 
externally normal, with no pathology in the fundus.  On 
testing, the veteran's vision was 20/15 bilaterally.

The evidence added to the claims file since August 1955 
includes more recent statements from the veteran and medical 
findings and opinions.  On VA examination in January 2004, 
the veteran reported having good visual acuity, but having 
watering of his eyes at times.  On examination, his 
uncorrected visual acuity was 20/30 bilaterally.  His eyelids 
and eyelashes showed meibomian gland dysfunction.  The 
examiner noted cataracts in both eyes.  On VA examination in 
August 2004, the veteran reported that his vision had become 
blurry after a grenade exploded near him during service.  
Based on measurement of extraocular pressure, the examiner 
indicated that it was possible that the veteran had glaucoma.  
In July 2005, the VA physician who examined the veteran in 
January and August 2004 provided opinions as to the likely 
etiology of disorders affecting the veteran's eyes.  The 
physician indicated that it was not at least as likely as not 
that the veteran's meibomian gland dysfunction, cataracts, or 
hypertensive retinopathy were related to the veteran's 
service.

The recent medical examinations show eye disorders other than 
refractive error.  Disorders were found in 2004 that were not 
noted prior to the 1955 rating decision.  The VA physician's 
opinion about the likelihood of a connection between current 
disorders and service is relevant to the issue of service 
connection for current eye disorders.  The recent medical 
findings and opinions are sufficiently significant that they 
must be considered in order to fairly decide the merits of 
the claim.  As there is new and material evidence, the Board 
grants reopening of the claim for service connection for a 
visual disorder.

Service Connection for a Visual Disorder

VA regulations do not allow service connection and 
compensation for refractive error of the eyes.  Disability 
due to disease or injury of the eyes may be compensated, 
including disability manifested by diminished visual acuity.  
A small refractive error was noted on examination of the 
veteran at separation from service, but no eye injury or 
disease was documented during service.  Recent medical 
examinations reveal that, in addition to refractive error, 
the veteran has meibomian gland dysfunction, cataracts, and 
hypertensive retinopathy.  A VA physician has opined that it 
is not as likely as not that any of those conditions is 
linked to the veteran's service.  There is no objective 
evidence supporting a link between any current eye disorder 
and any disease or injury in service.  The preponderance of 
the evidence, then, is against service connection for a 
visual disorder.

Increased Rating for Right Hand Disorders

In 1955, the RO granted service connection for a shell 
fragment wound scar of the right hand, and assigned a 0 
percent, noncompensable disability rating.  The veteran later 
reported having sustained cold injuries of his hands and feet 
during service.  In an October 1997 rating decision, the RO 
changed the description of the veteran's service-connected 
right hand disability to shell fragment wound with residuals 
of frostbite.  The RO increased the rating to 10 percent, 
effective from January 1997.  The veteran reports having pain 
and weakness in his right hand.  He is seeking a rating 
higher than 10 percent for the service-connected right hand 
disorders.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

On VA examination in September 1989, the veteran reported 
having sustained frostbite of the extremities, including the 
right hand, during service.  He indicated that he had ongoing 
numbness and itching in his right hand.  On examination, 
there was some limitation of strength, motion, and dexterity 
in that hand.

On VA examination in August 1997, the veteran reported daily 
pain and pins and needles sensation in his right hand.  He 
indicated that in cold weather the symptoms became worse, and 
included numbness and trouble gripping things.  The examiner 
found full ranges of joint motion in the right hand.  That 
hand had good grip strength, but there was pain in the hand 
with gripping.  The examiner stated the opinion that the 
sensory findings in the right hand were related to frostbite, 
and that it was unlikely that those findings were related to 
the shell fragment wounds.

On VA medical examination in August 2004, the veteran showed 
three scars on the back of his right hand.  One scar measured 
0.5 x 0.1 centimeters, and had very slightly decreased 
pigmentation.  A second scar measured 0.5 x 0.3 centimeters, 
and had slightly increased pigmentation.  A third scar 
measured 0.5 x 0.3 centimeters, and had slightly decreased 
pigmentation.  All of the scars were nontender.  None of the 
scars was elevated or depressed, or had keloid adhesion or 
tissue loss.  The examiner stated that the scars were barely 
discernible.

The veteran reported constant dull aching pain in the thumbs 
and all fingers of both hands.  He indicated that he had 
intermittent numbness in both hands.  He stated that the pain 
and numbness in his hands did not affect his present 
activities, and had not affected his most recent employment 
as a security guard.  He reported that he felt that the hand 
symptoms kept him from working as a landscaper or gardener as 
he had in the past.  On examination, there was mild 
limitation of motion of the fingers of the right hand.  The 
range of motion was without pain.  His right hand had normal 
grip strength and normal strength with motion.  There was no 
weakness, lack of endurance, or change in range of motion 
with repetitive motion of the hand and fingers.  The hand had 
normal dexterity.  The examiner stated that it was possible 
that the mild limitation of motion of the fingers in the 
right hand was residual to frostbite.

In 1997, the RO evaluated the right hand shell fragment wound 
as scars, under 38 C.F.R. § 4.118, Diagnostic Code 7805, and 
the frostbite residuals as a skin disorder comparable to 
eczema, under 38 C.F.R. § 4.118, Diagnostic Code 7806.

The criteria for rating skin disorders were revised effective 
August 30, 2002.  67 Fed. Reg. 49,550 et seq. (July 31, 2001) 
(codified at 38 C.F.R. § 4.118).  For the purpose of 
evaluating the veteran's shell fragment wound scars, however, 
the criteria under Diagnostic Code 7805 remained essentially 
unchanged.  Both before and after the revisions, that code 
provided that, for a scar that is not on the head, face, or 
neck, is not tender, is stable, and does not cause limitation 
of motion, the scar is to be rated based on the limitation of 
function of the affected part.  

Physicians who have examined the veteran have found that the 
three scars on the back of the veteran's right hand do not 
limit function of that hand.  Physicians have concluded that 
the current limitation of function in the veteran's hand 
likely is attributable to frostbite residuals, and is not 
attributable to residuals of the shell fragment wounds.  
While shell fragment wounds can produce muscle injury as well 
as scars, physicians have not found muscle injury residual to 
the wounds on the veteran's right hand.  The preponderance of 
the evidence is that the scars do not have disabling 
manifestations that contribute the appropriate rating for the 
right hand.

Although the RO evaluated residuals of frostbite in the 
veteran's right hand as comparable to eczema, Diagnostic Code 
7806 does not readily apply in this case, as examinations do 
not show significant skin symptoms residual to frostbite.  
Under 38 C.F.R. § 4.104, Diagnostic Code 7122, the rating 
schedule provides for evaluating cold injury residuals as 
follows:

Arthralgia or other pain, numbness, or 
cold sensitivity plus two or more of the 
following: tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular 
punched out lesions, or osteoarthritis)  
.........................................
....... 30 percent

Arthralgia or other pain, numbness, or 
cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-
ray abnormalities (osteoporosis, 
subarticular punched out lesions, or 
osteoarthritis)  
............................... 20 
percent

Arthralgia or other pain, numbness, or 
cold sensitivity
   ..................................................... 10 percent

Physicians have found that it is likely that pain, numbness, 
and mild limitation of motion in the veteran's right hand are 
attributable to cold injury in service.  The veteran's right 
hand has not been found to have tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities.  Thus, the cold injury 
residuals are appropriately evaluated under the current 10 
percent rating, and a higher rating for cold injury residuals 
is not warranted.  As the frostbite residuals are consistent 
with a 10 percent rating, and the shell fragment wound 
residuals do not contribute additional compensable 
disability, the preponderance of the evidence is against a 
rating in excess of 10 percent for the residuals of the 
wounds and frostbite.

The veteran has not required hospitalization for the 
residuals of shell fragment wounds and frostbite of his right 
hand.  The evidence does not indicate that symptoms in his 
right hand markedly interfere with actual or potential 
employment.  The Board finds, therefore, that it is practical 
to evaluate the right hand disorders under the regular 
criteria of the rating schedule.  The right hand disorders do 
not present an exceptional or unusual disability picture such 
as would warrant referral, under 38 C.F.R. § 3.321(b)(1) 
(2005), of the rating issue to the appropriate VA official, 
for the assignment of an extraschedular rating.


ORDER

As new and material evidence has been received, the claim for 
entitlement to service connection for a visual disorder is 
reopened.

Entitlement to service connection for a visual disorder is 
denied.

Entitlement to a disability rating in excess of 10 percent 
for residuals of shell fragment wounds and frostbite of the 
right hand is denied.



____________________________________________
V. L. Jordan.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


